Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of June 8, 2020 (this
“Amendment”) is entered into among Macy’s Retail Holdings, LLC, a Delaware
limited liability company (f/k/a Macy’s Retail Holdings, Inc.) (“Borrower”),
Macy’s, Inc., a Delaware corporation (“Parent”), the Lenders party hereto, and
Bank of America, N.A., as Administrative Agent. All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, Borrower, Parent, the Lenders, the Administrative Agent, and the other
persons party thereto entered into that certain Credit Agreement dated as of
May 9, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the Amendment No. 1 Effective
Date, the “Existing Credit Agreement”; the Existing Credit Agreement, as amended
pursuant to this Amendment, the “Credit Agreement”); and

 

WHEREAS, Borrower has requested that the Lenders party hereto (which constitute
the Required Lenders) and Administrative Agent amend the Existing Credit
Agreement as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.Amendments. Effective as of the Amendment No. 1 Effective Date (as defined
below) and subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Credit Agreement is hereby amended by incorporating the
changes shown on the marked copy of the Credit Agreement attached hereto as
Exhibit A (it being understood that language which appears “struck out” has been
deleted and language which appears as “double-underlined” has been added).

 

2.Conditions Precedent. This Amendment shall become effective only upon
satisfaction or waiver of the following conditions precedent (the date such
conditions precedent are satisfied, the “Amendment No. 1 Effective Date”):

 

(a)            Receipt by the Administrative Agent of executed counterparts of
this Amendment, executed and delivered by Borrower, Parent, Administrative Agent
and the Required Lenders (provided that the requirements of this clause (i) may
be satisfied by customary written evidence reasonably satisfactory to
Administrative Agent (which may include electronic transmission of a signed
signature page) that such party has signed a counterpart to this Amendment); and

 

(b)            All Loans outstanding under the Existing Credit Agreement prior
to the Amendment No. 1 Effective Date shall have been repaid in full in cash
along with all accrued interest and all other fees, costs and other expenses due
and owing under the Existing Credit Agreement on or immediately prior to the
Amendment No. 1 Effective Date.

 

(c)            Receipt by the Administrative Agent of a customary opinion of
Kirkland & Ellis LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and this Amendment as the Administrative Agent may reasonably request.

 



 

 



 

3.            Miscellaneous.

 

(a)            The Existing Credit Agreement (as amended hereby), and the
obligations of the Loan Parties thereunder and under the other Loan Documents,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms. Except as expressly set forth herein, this Amendment
shall not be deemed to be an amendment or modification of any other provisions
of the Existing Credit Agreement or any other Loan Document or any right, power
or remedy of the Lenders, nor constitute a waiver of any provision of the
Existing Credit Agreement, any other Loan Document, or any other document,
instrument and/or agreement executed or delivered in connection therewith or of
any Default or Event of Default under any of the foregoing, in each case,
whether arising before or after the date hereof or as a result of performance
hereunder or thereunder. On and after the Amendment No. 1 Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.

 

(b)            Parent (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.

 

(c)            After giving effect to this Amendment, the Borrower reaffirms and
restates the representations and warranties set forth in the Existing Credit
Agreement (as amended hereby) and all such representations and warranties shall
be true and correct on the date hereof in all respects with the same force and
effect as if made on such date, except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all respects as of such earlier
date. Each Loan Party represents and warrants to the Administrative Agent and
the Lenders that, on and as of the Amendment No. 1 Effective Date:

 

(i)            Each Loan Party has taken all necessary corporate or limited
liability company action, as applicable, to authorize the execution, delivery
and performance of this Amendment.

 

(ii)            This Amendment has been duly executed and delivered by each of
the Loan Parties and constitutes each of the Loan Parties’ legal, valid and
binding obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by debtor relief laws and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(iii)            No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority is required in
connection with the execution, delivery or performance by any Loan Party of this
Amendment other than those that have already been obtained and are in full force
and effect or the failure of which to have obtained would not reasonably be
expected to have a Material Adverse Effect.

 

(iv)            No Default or Event of Default has occurred and is continuing.

 

2

 



 

(d)            This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.
This Amendment may be executed using electronic signatures (including, without
limitation, facsimile and .pdf) and shall be considered an original, and shall
have the same legal effect, validity and enforceability as a paper record.  For
the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by any party hereto of a manually signed
paper signature which has been converted into electronic form (such as scanned
into PDF format), or an electronically signed signature converted into another
format, for transmission, delivery and/or retention.



 

(e)            THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. SECTIONS 9.09(b)-(d) AND 9.10 OF THE CREDIT AGREEMENT ARE
INCORPORATED BY REFERENCE HEREIN AS IF SUCH SECTIONS APPEARED HEREIN, MUTATIS
MUTANDIS.

 

(f)            This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.

 

(g)            Section 9.07 of the Credit Agreement is incorporated by reference
herein as if such Section appeared herein, mutatis mutandis.

 

[remainder of page intentionally left blank]

 



3

 

 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

  MACY’S, INC.,   a Delaware corporation           By: /s/ Elisa D. Garcia  
Name: Elisa D. Garcia   Title: Executive Vice President           MACY’S RETAIL
HOLDINGS, LLC,   a Delaware limited liability company           By: /s/ Elisa D.
Garcia   Name: Elisa D. Garcia   Title: President

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 



 

 

  BANK OF AMERICA, N.A.,
as an Administrative Agent           By: /s/ Teresa Weirath     Name: Teresa
Weirath     Title:  Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 



 



 

  BANK OF AMERICA, N.A.,
as a Lender           By: /s/ Brian Lindblom     Name: Brian Lindblom    
Title: Senior Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 



 

 

  CIT BANK, N.A.,
as a Lender           By: /s/ Anthony Masci     Name: Anthony Masci    
Title: Director

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 





 

 

  CITIBANK, N.A.,
as a Lender           By: /s/ Alvaro De Velasco     Name: Alvaro De Velasco    
Title: Vice-President

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 





 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender           By: /s/ Lingzi
Huang   Name: Lingzi Huang   Title: Authorized Signatory           By: /s/ Brady
Bingham   Name: Brady Bingham   Title: Authorized Signatory

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 



 

 

  FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as a Lender           By: /s/ Miranda C. Stokes     Name: Miranda C. Stokes    
Title: Managing Director

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 





 

 

  GOLDMAN SACHS BANK USA,
as a Lender           By: /s/ Jamie Minieri     Name: Jamie Minieri    
Title: Authorized Signatory

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 





 

 

  JPMORGAN CHASE BANK, N.A.,
as a Lender           By: /s/ Tony Yung     Name: Tony Yung     Title: Executive
Director

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 





 

 

  MUFG Union Bank, N.A.,
as a Lender           By: /s/ Megan R. Webster     Name: Megan R. Webster    
Title: Director

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 





 

 

  PNC Bank, National Association,
as a Lender           By: /s/ Cary M. Sierzputowski     Name: Cary M.
Sierzputowski     Title: Senior Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 





 

 

  U.S. Bank National Association,
as a Lender           By: /s/ Christopher W. Rupp     Name: Christopher W. Rupp
    Title: Senior Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 





 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender           By: /s/ Reginald Dawson     Name: Reginald Dawson    
Title: Managing Director

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 





 

 

EXHIBIT A

(Attached)

 





 

 



 

Conformed through Amendment No. 1 to Credit Agreement, dated June 8, 2020

 

EXECUTION COPY

 



CUSIP Numbers:

Deal: 55616TAJ5

Facility: 55616TAK2

 

CREDIT AGREEMENT

 

dated as of

 

May 9, 2019,

 

among

 

MACY’S, INC.,

 

MACY’S RETAIL HOLDINGS, INC.

 

The Lenders Party Hereto

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 



 

 

CREDIT SUISSE LOAN FUNDING LLC, FIFTH THIRD BANK, U.S. BANK NATIONAL ASSOCIATION
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED, CREDIT SUISSE LOAN FUNDING
LLC, FIFTH THIRD BANK, U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO
SECURITIES, LLC, as Joint Bookrunners and Lead Arrangers

 

 

S&S Reference No. 3232/80

 



  

 

 

TABLE OF CONTENTS

 

    Page         Article I           Definitions         Section 1.01 Defined
Terms 1 Section 1.02 Classification of Loans and Borrowings 1921 Section 1.03
Terms Generally 1921 Section 1.04 Accounting Terms; GAAP 2022 Section 1.05
Letter of Credit Amounts 2022         Article II           The Credits        
Section 2.01 Commitments 2123 Section 2.02 Loans and Borrowings 2123
Section 2.03 Requests for Revolving Borrowings 2124 Section 2.04 Competitive Bid
Procedure 2224 Section 2.05 Letters of Credit 2426 Section 2.06 Funding of
Borrowings 3032 Section 2.07 Interest Elections 3133 Section 2.08 Termination
and Reduction of Commitments 3234 Section 2.09 Repayment of Loans; Evidence of
Debt 3234 Section 2.10 Prepayment of Loans 3335 Section 2.11 Fees 3436
Section 2.12 Interest 3437 Section 2.13 Alternate Rate of Interest 3537
Section 2.14 Increased Costs 3739 Section 2.15 Break Funding Payments 3941
Section 2.16 Withholding of Taxes; Gross-Up 3941 Section 2.17 Payments
Generally; Pro Rata Treatment; Sharing of Set-offs 4345 Section 2.18 Mitigation
Obligations; Replacement of Lenders 4446 Section 2.19 Increase in Commitments
4547 Section 2.20 [Reserved] 4649 Section 2.21 Extension of Maturity Date 4649
Section 2.22 Defaulting Lenders 4750         Article III          
Representations and Warranties         Section 3.01 Organization 4952
Section 3.02 Powers; Authorization; No Conflicts; Enforceability 4952

 



 i 

 

 

Section 3.03 Approvals 4952 Section 3.04 Financial Condition; No Material
Adverse Change 4952 Section 3.05 Litigation 5052 Section 3.06 Investment Company
Status 5052 Section 3.07 ERISA 5053 Section 3.08 Compliance with Laws 5053
Section 3.09 Anti-Corruption Laws and Sanctions 5053 Section 3.10 Federal
Reserve Regulations 5153         Article IV           Conditions        
Section 4.01 Effective Date 5153 Section 4.02 Each Credit Event 5255        
Article V           Affirmative Covenants         Section 5.01 Financial
Statements; Ratings Change and Other Information 5356 Section 5.02 Existence
5557 Section 5.03 Payment of Obligations 5557 Section 5.04 Maintenance of
Properties; Insurance 5557 Section 5.05 Books and Records; Inspection Rights
5557 Section 5.06 Compliance with Laws 5658 Section 5.07 Use of Proceeds and
Letters of Credit 5658         Article VI           Negative Covenants        
Section 6.01 Subsidiary Indebtedness [Reserved] 5658 Section 6.02 Liens
[Reserved] 5758 Section 6.03 Fundamental Changes; Conduct of Business 58
Section 6.04 Sale and Leaseback Transactions[Reserved] 59 Section 6.05 Leverage
Ratio[Reserved] 59 Section 6.06 Interest Coverage Ratio[Reserved] 59        
Article VII           Events of Default           Article VIII           The
Agents         Section 8.01 Appointment and Authority 6261

 



 ii 

 

 

Section 8.02 Rights as a Lender 62 Section 8.03 Exculpatory Provisions 62
Section 8.04 Reliance by Administrative Agent 63 Section 8.05 Delegation of
Duties 6463 Section 8.06 Resignation of Administrative Agent 64 Section 8.07
Non-Reliance on Administrative Agent and Other Lenders 65 Section 8.08 No Other
Duties, Etc 6665 Section 8.09 Certain ERISA Matters 6665         Article IX    
      Miscellaneous         Section 9.01 Notices 67 Section 9.02 Waivers;
Amendments 6968 Section 9.03 Expenses; Indemnity; Damage Waiver 70 Section 9.04
Successors and Assigns 71 Section 9.05 Survival 75 Section 9.06 Counterparts;
Integration; Effectiveness 75 Section 9.07 Severability 7675 Section 9.08 Right
of Setoff 76 Section 9.09 Governing Law; Jurisdiction; Consent to Service of
Process 76 Section 9.10 WAIVER OF JURY TRIAL 77 Section 9.11 Headings 77
Section 9.12 Confidentiality 77 Section 9.13 Interest Rate Limitation 78
Section 9.14 Patriot Act 78 Section 9.15 Conversion of Currencies 78
Section 9.16 No Fiduciary Duty 79 Section 9.17 Non-Public Information 79
Section 9.18 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions 80 Section 9.19 Waiver of Notice of Termination Under Existing
Credit Agreement 80 Section 9.20 Conflict with Loan Documents 80 Section 9.21
Electronic Execution of Assignments and Certain Other Documents 81 Section 9.22
Acknowledgement Regarding Supported QFCs 81

 

SCHEDULES:   Schedule 2.01 -- Commitments and LC Commitments   Schedule 6.01 --
Existing Indebtedness   Schedule 6.02 -- Existing Liens   Schedule 9.01 --
Administrative Agent’s Office; Certain Addresses for Notices       EXHIBITS:    
  Exhibit A -- Form of Borrowing Request   Exhibit B -- Form of Assignment and
Assumption   Exhibit C -- Form of Guarantee Agreement  

Exhibit D -- Form of U.S. Tax Certificate

 

 



 iii 

 

 



 

CREDIT AGREEMENT dated as of May 9, 2019, among MACY’S, INC.; MACY’S RETAIL
HOLDINGS, INC.; the LENDERS party hereto; and BANK OF AMERICA, N.A. as
Administrative Agent.

 

The parties hereto agree as follows:

 

Article I

 

Definitions

 

Section 1.01      Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABL Credit Agreement” means the Credit Agreement, dated as of the Amendment
No. 1 Effective Date, by and among the ABL Loan Parties, the lenders party
thereto from time to time and the ABL Agent.

 

“ABL Loan Parties” means Macy’s Inventory Holdings LLC, a Delaware limited
liability company, and Macy’s Inventory Funding LLC, a Delaware limited
liability company.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate on such
day plus 1/2 of 1.0% per annum and (c) the Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0% per annum; provided that, for the
avoidance of doubt, for purposes of calculating the Alternate Base Rate, the
Eurodollar Rate for any day shall be based on the Eurodollar Rate determined at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13(b) hereof, then the Alternate Base Rate shall
be the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.

 



 1 

 

 

“Amendment No. 1 Effective Date” means June 8, 2020.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery, money laundering or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage
(carried out to the ninth decimal place) of the Total Commitments represented by
such Lender’s Commitment; provided that if any Defaulting Lender exists at such
time, the Applicable Percentages shall be calculated disregarding such
Defaulting Lender’s Commitment. If the Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan or ABR Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be,
based upon either the Public Debt Ratings or the Leverage Ratio in effect on
such date, with the Applicable Rate being determined by reference to the Level
more favorable to the Borrower; provided that the Applicable Rate may never be
based upon a Level that is more favorable to the Borrower than the Level that is
one Levels above that of the Public Debt Ratings:

 

Level Public Debt
Rating
S&P/Moody’s Leverage
Ratio Eurodollar
Spread ABR Spread Facility Fee
Rate 1 A-/A3 ≤1.0 to 1.0 0.910% 0.00% 0.090% 2 BBB+/Baa1 ≤ 1.5 to 1.0 1.015%
0.015% 0.110% 3 BBB/Baa2 ≤ 2.0 to 1.0 1.100% 0.100% 0.150% 4 BBB-/Baa3 ≤ 2.5 to
1.0 1.200% 0.200% 0.175% 5 Lower > 2.5 to 1.0 1.400% 0.400% 0.225%

 



 2 

 

 

Initially, the Applicable Rate shall be determined based upon Level 3.
Thereafter, for purposes of the foregoing, (i) the Leverage Ratio shall be
determined as of the end of the fiscal quarter for the Parent for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to any such delivery,
Section 5.01(a) or 5.01(b) of the Existing Credit Agreement), (ii) if the Parent
and the Borrower fail to deliver the consolidated financial statements required
to be delivered pursuant to Section 5.01(a) or 5.01(b) within the time period
specified herein for such delivery then, during the period commencing on and
including the date such financial statements were required to have been
delivered and until the delivery thereof, the Applicable Rate shall be
determined by reference to the Public Debt Ratings, (iii) if either Moody’s or
S&P shall not have in effect a Public Debt Rating (other than by reason of the
circumstances referred to in the last sentence of this definition), then the
Level established based on the Public Debt Rating shall be determined by
reference to the remaining Public Debt Rating and the rating assigned to the
Parent’s senior unsecured debt obligations by Fitch if Fitch is then rating the
Parent’s senior unsecured debt obligations, and if neither Moody’s nor S&P has
in effect a Public Debt Rating (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Applicable Rate
shall be determined by reference to the Leverage Ratio and/or the rating
assigned to the Parent’s senior unsecured debt obligations by Fitch if Fitch is
then rating the Parent’s senior unsecured debt obligations; (iv) if the Public
Debt Ratings established or deemed to have been established by Moody’s and S&P
shall fall within different Levels, then the Level established based on the
Public Debt Rating shall be based on the higher of the two Public Debt Ratings
unless one of the two Public Debt Ratings is two or more Levels lower than the
other, in which case the Level established based on the Public Debt Rating shall
be determined by reference to the Level next below that of the higher of the two
Public Debt Ratings; and (v) if the Public Debt Ratings established or deemed to
have been established by Moody’s, S&P and Fitch shall be changed (other than as
a result of a change in the ratings system of Moody’s, S&P or Fitch), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished pursuant to Section 5.01 or otherwise. Each change in the
Applicable Rate (a) resulting from a change in the Leverage Ratio shall apply
during the period commencing on and including the Business Day following the
date of delivery pursuant to Section 5.01(a) or 5.01(b) of the consolidated
financial statements indicating such change and (b) resulting from a change in
the Public Debt Ratings shall apply during the period commencing on the
effective date of such change and, in each case, ending on the date immediately
preceding the effective date of the next such change. If the rating system of
Moody’s, S&P or Fitch shall change, or if any such rating agency shall cease to
be in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment (unless two of such rating
agencies are unaffected by the foregoing), the Applicable Rate shall be
determined by reference to the Leverage Ratio.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning set forth in Section 2.19(a).

 

“Auto-Extension Letter of Credit” has the meaning set forth in Section 2.05(o).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 



 3 

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such
EEAan Affected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

 

“Bank of America Commitment” means the commitment of Bank of America, N.A. to
make Revolving Loans in the amount of $1,000,000, as such commitment may be
reduced from time to time pursuant to Section 2.08; provided that, for the
avoidance of doubt, Bank of America, N.A. shall not be required to provide
Letters of Credit hereunder or acquire participations in Letters of Credit
hereunder.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Macy’s Retail Holdings, Inc., a New York corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect.

 

“Borrowing Request” means a notice of a Borrowing, which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer or Financial Officer
of the Borrower.

 

“Business” means, at any time, a collective reference to the businesses engaged
in by the Parent and the Borrower and the Subsidiaries on the Amendment No. 1
Effective Date (after giving effect to the transactions on the Amendment No. 1
Effective Date) and similar, corollary, ancillary, incidental, complementary or
related businesses.

 



 4 

 

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Change in Control” means an (a) event or series of events by which any “change
in control” or similar event as defined in any document governing Material
Indebtedness would be triggered or (b) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Amendment No. 1 Effective
dDate hereof), of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Parent; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Parent by Persons who were not
(i) nominated by the board of directors of the Parent (ii) appointed by
directors so nominated or (iii) approved by the board of directors of the Parent
as director candidates prior to their election; or (c) after the Effective Date
the Borrower ceases to be a direct, wholly owned subsidiary of the Parent..

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation, or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $1,500,000,000.

 



 5 

 

 

“Commitment Increase” has the meaning set forth in Section 2.19(b).

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Consenting Lenders” has the meaning set forth in Section 2.21(b).

 

“Consolidated EBITDA” means, for any period, (a) the sum of (without duplication
and in the case of clauses (ii) through (viii) to the extent deducted in
calculating Consolidated Net Income) (i) Consolidated Net Income (or net loss),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense,
(v) amortization expense (including amortization of (A) excess of cost over net
assets acquired, (B) reorganization value in excess of amounts allocable to
identifiable assets and (C) unearned restricted stock), (vi) non-cash charges
for such period (including non-cash charges arising from impairment of goodwill,
impairment of intangibles, impairments/write downs of real estate or other
long-term assets and post-retirement settlement charges), (vii) extraordinary
losses and (viii) non-recurring cash charges in an aggregate amount for all
periods commencing on or after the Effective Date, not to exceed $200,000,000
(and not more than 20% of which shall be inventory valuation adjustments
pursuant to clause (D) below), in respect of (A) store, corporate office and
support function closings, eliminations, relocations and divisional
realignments, (B) employee severance costs, (C) fees, costs and expenses
resulting from, or incurred in connection with, any of the foregoing and
(D) inventory valuation adjustments resulting from, or incurred in connection
with, any of the foregoing, less (b) the sum of (i) non-recurring or
extraordinary gains, (ii) interest income and (iii) any payments made during
such period that were added as a non-cash charge in a previous period pursuant
to clause (a)(vi) above, in each case in clauses (a) and (b) of the Parent and
the Subsidiaries, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Parent and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.

 

“Consolidated Net Interest Expense” means, for any period, the amount (if any)
by which (a) interest payable on all Indebtedness (including the interest
component of Finance Lease Obligations, but excluding tender and open market
repurchase premiums) and amortization of deferred financing fees and debt
discount in respect of all Indebtedness exceeds (b) interest income, in each
case in clauses (a) and (b), of the Parent and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 



 6 

 

 

“Consolidated Net Tangible Assets” means, at any date of determination, (a) the
aggregate amount of assets (less applicable reserves and other properly
deductible items), minus (b) all current liabilities, minus (c) all goodwill,
trade names, trademarks, patents, unamortized debt discount and expense and
other like intangibles, in each case in clauses (a), (b) and (c) of the Parent
and the Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning set forth in Section 9.22.

 

“Declining Lender” has the meaning set forth in Section 2.21(b).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



 7 

 

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder unless such Lender notifies the Administrative Agent, the Parent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Parent, the Borrower, the Administrative Agent, an Issuing Bank or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit;
provided that confirmation received by the Administrative Agent beyond three
Business Days shall remedy the default under this clause (c), (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, (e)(i) been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or has a parent
company that has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a direct or
indirect parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment
(the events described in this clause (e) each, a “Bankruptcy Event”); provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority; provided, however, that such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States of America or from the enforcement of judgments or
writs of attachment on its assets or permit such Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any agreements made by
such Person, or (f) become the subject of a Bail-In Action, or has a direct or
indirect parent company that has, become the subject of a Bail-In Action.

 

“Documentary LC” means any letter of credit (other than a Letter of Credit) that
is issued by a Person that is not an Affiliate of the Parent for the benefit of
a supplier of inventory to the Parent or any Subsidiary to effect payment for
such inventory.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Economic Development Transaction” means a conveyance of real property (which
may include improvements thereon and related assets) made by the Parent or a
Subsidiary to a Governmental Authority (or related industrial development
agency) in order to obtain tax exemptions or other inducements or accommodations
in connection with economic development activity; provided that (a) the Parent
or applicable Subsidiary retains possession and control of the applicable
property pursuant to a lease or similar arrangement, (b) payments due by the
Parent or applicable Subsidiary in connection therewith are made in order to
obtain reduced obligations the Parent or such Subsidiary would otherwise incur
or other economic benefits, or offset by corresponding payments owed by the
transferee and (c) title to the applicable property reverts to the Parent or
applicable Subsidiary upon termination of such lease or similar arrangement.

 



 8 

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means May 9, 2019.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means: (a) any “a rReportable eEvent ”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived); (b) any
failure by any Pension Plan to meetsatisfy the minimum funding standards (as
defined inwithin the meaning of Section 412 of the Code or Section 3023 of
ERISA) applicable to such Plan, in each case, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent or any of its ERISA Affiliates ofPension
Plan, the failure of a Loan Party to make by its due date a required installment
under Section 430(j) of the Code with respect to any Pension Plan or the failure
of a Loan Party to make any required contribution to a Multiemployer Plan; (d) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(e) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan; (f) the filing of a notice of intent to terminate,
the treatment of a plan amendment as a termination of a Pension Plan or a
Multiemployer Plan under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(g) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (h) the imposition of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Parent, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Parent or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or; (i) the determination
that any Pension Plan is considered to be an “at-risk” plan, or that any
Multiemployer Plan; or (g) the receipt by the is considered to be in
“endangered” or “critical” status within the meaning of Sections 430, 431 and
432 of the Code or Sections 303, 304 or 305 of ERISA; (j) the engagement by any
Loan Parenty or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Parent or any ERISA Affiliate of any notice,
concerningin a transaction that would reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA; or (k) the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV a Lien upon any Loan Party
pursuant to Section 403(k) of the Code or Section 303(k) of ERISA.

 



 9 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Rate” means:

 

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

 

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 



 10 

 

 



“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) its net
income (i) that are imposed by the United States of America, or by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any U.S. Federal withholding
Taxes resulting from any law in effect on the date such Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.16(a), (d) Taxes attributable to such Recipient’s failure to comply
with Section 2.16(f) and (e) any withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Credit Agreement dated as of May 6, 2016,
among the Parent, the Borrower, the lenders party thereto, JPMorgan Chase Bank,
N.A. and Bank of America, N.A., as administrative agents and JPMorgan Chase
Bank, N.A., as paying agent.

 

“Existing Indebtedness” has the meaning assigned to such term in
Section 6.01(b).

 

“Existing Letter of Credit” means any letter of credit issued for the account of
the Parent or the Borrower and outstanding on the Effective Date under the
Existing Credit Agreement; provided that the issuer of such letter of credit is
a Lender and such Lender becomes an Issuing Bank under this Agreement pursuant
to Section 2.05.

 

“Existing Maturity Date” has the meaning set forth in Section 2.21(c).

 

“Extension Date” has the meaning set forth in Section 2.21(b).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided that if the Federal Funds Rate,
determined as provided above, would be less than zero, the Federal Funds Rate
shall for all purposes of this Agreement be zero.

 



 11 

 

 

“Finance Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as finance leases on
a balance sheet of such Person under GAAP, the amount of such obligations shall
be the capitalized amount thereof, to be determined in accordance with GAAP.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent or the Borrower, as applicable.

 

“Fitch” means Fitch Ratings Inc. or any successor thereto.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 



 12 

 

 

“Guarantee Agreement” means the Guarantee Agreement among the Parent, the
Borrower and the Administrative Agent substantially in the form of Exhibit C.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than performance, surety
and appeals bonds arising in the ordinary course of business), (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (other than obligations for property (excluding real property,
capital stock and property subject to capital leases) and services purchased,
and expense accruals and deferred compensation items arising in the ordinary
course of business), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Finance Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor under
applicable law as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Initial Loans” has the meaning set forth in Section 2.19(b).

 

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated EBITDA for the Measurement Period then most recently ended to
(b) Consolidated Net Interest Expense for such Measurement Period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.

 



 13 

 

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven days or one, two, three or
six months thereafter, as the Borrower may elect and (b) with respect to any
Fixed Rate Borrowing, the period (which shall not be less than seven days or
more than 180 days) commencing on the date of such Borrowing and ending on the
date specified in the applicable Competitive Bid Request; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, if such
Interest Period is measured in months and in the case of a Eurodollar Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period measured in months pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP 98” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means, as the context may require, (a) Bank of America, N.A.,
(b) Fifth Third Bank, (c) U.S. Bank National Association, (d) Wells Fargo Bank,
National Association, (e) solely in respect of any Existing Letter of Credit,
the Person that is the issuer thereof and (f) any other Lender that becomes an
Issuing Bank pursuant to Section 2.05(k), in each case, in its capacity as an
issuer of Letters of Credit hereunder, and each such Person’s successors in such
capacity as provided in Section 2.05(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 



 14 

 

 

“Issuing Bank Agreement” means an agreement referred to in Section 2.05(k) under
which a Lender becomes an Issuing Bank.

 

“LC Commitment” means, as to any Issuing Bank, the maximum permitted amount of
the LC Exposure that may be attributable to Letters of Credit issued by such
Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is set
forth in Schedule 2.01 or in the agreement referred to in such Issuing Bank’s
Issuing Bank Agreement. The LC Commitment of any Issuing Bank may be increased
or decreased by an agreement between the Borrower and such Issuing Bank.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a Subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.

 

“Letter of Credit Expiration Date” has the meaning set forth in Section 2.05(c).

 

“Leverage Ratio” means, at any date of determination, the ratio of (a) Total
Indebtedness as of such date to (b) Consolidated EBITDA for the Measurement
Period (or, if such date is not the last day of a fiscal quarter, ended on the
last day of the fiscal quarter of the Parent most recently ended prior to such
date).

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 



 15 

 

 

“Loan Documents” means this Agreement, the Guarantee Agreement and any
promissory notes delivered pursuant to Section 2.09(e).

 

“Loan Parties” means the Parent and the Borrower.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurodollar Rate, the marginal rate of interest, if any, to be added
to or subtracted from the Eurodollar Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.

 

“Material Adverse Effect” means an effect that causes or results in or has a
reasonable likelihood of causing or resulting in any(a) a material adverse
change in (a) the business, condition (financial or otherwise), operations,
performance or properties of the Parent and the Subsidiaries, or a material
adverse effect upon, the operations, business or financial condition of the Loan
Parties taken as a whole; (b) a material impairment of the ability of the Loan
Parties, taken as a whole, (b)to perform their payment obligations under the
Loan Documents; or (c) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, (c) the ability of
the Loan Parties, taken as a whole, to perform their obligations under any Loan
Document or (d) or a material adverse effect upon the legality, validity,
binding effect or enforceability of any Loan Document.against any Loan Party of
the Loan Documents to which it is a party. Notwithstanding anything in paragraph
(a) to the contrary, any change in or effect upon the operations, business or
financial condition of any Loan Party substantially and directly relating to the
impacts of COVID-19 shall not be considered to be a Material Adverse Effect
during the period from and including the Amendment No. 1 Effective Date through
and including July 31, 2021.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or oObligations in respect of one or more Swap Agreements, of any one
or more of the Parent and its Subsidiaries) of the Loan Parties in an aggregate
principal amount exceeding $12750,000,000. For purposes of determining the
amount of Material Indebtedness, at any time, (i) the “principal amount” of the
obligations of the Parent or any Subsidiary in respect of any Swap Agreement at
anysuch time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Parent or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.calculated at the Swap Termination
Value thereof, and (ii) undrawn committed or available amounts shall be
included.

 

“Material Subsidiary” means, as of any date of determination, (a) the Borrower
and (b) any other Subsidiary having (i) assets with a value of not less than
5.0% of the total value of the assets of the Parent and its consolidated
subsidiaries, taken as a whole, or (ii) Consolidated EBITDA of not less than
5.0% of the Consolidated EBITDA of the Parent and its consolidated subsidiaries,
taken as a whole, in each case as of the end of or for the most recently
completed fiscal year of the Parent.

 



 16 

 

 

“Maturity Date” means the date that is five years after the Effective Date, as
such date may be extended pursuant to Section 2.21; provided that, if such date
is not a Business Day, then the Maturity Date shall be the next succeeding
Business Day.

 

“Maturity Date Extension Request” has the meaning set forth in Section 2.21(a).

 

“Measurement Period” means, as of any date of determination, the period of four
fiscal quarters of the Parent most recently ended on or prior to such date of
determination.

 

“Minor Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 

“MNPI” means material information concerning the Parent, the Borrower and the
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act of 1933 and the Securities Exchange Act of 1934.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning set forth in Section 2.05(o).

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Obligations” has the meaning assigned to such term in the Guarantee Agreement.

 

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment under
Section 2.18(b)).

 



 17 

 

 

“Parent” means Macy’s, Inc., a Delaware corporation.

 

“Parent Materials” has the meaning set forth in Section 9.17(a).

 

“Participant” has the meaning set forth in Section 9.04.

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years
if any Loan Party would have liability thereto.

 

“Permitted Encumbrances” means:

 

(a)            Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.03;

 

(b)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in good faith by proper proceedings;

 

(c)            Liens (if any) arising by operation of law and pledges and
deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance, old-age pensions and other social security
laws or regulations;

 

(d)            deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)            judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and

 

(f)             easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not materially detract from the value of the affected
property to the Parent or any Subsidiary or interfere with the ordinary conduct
of business of the Parent or any Subsidiary;

 



 18 

 

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, sponsored, maintained or contributed to by the Borrower or
any ERISA Affiliate.

 

“Platform” has the meaning set forth in Section 9.17(b).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America, N.A., as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Public Debt Ratings” means, as of any date of determination, (a) the Parent’s
“Senior Unsecured Rating” most recently announced by Moody’s and (b) the
Parent’s “Corporate Credit Rating” most recently announced by S&P. If Moody’s or
S&P shall change the basis on which such ratings are established, then the
foregoing references shall be to the then equivalent rating by Moody’s or S&P,
as the case may be, as determined by the Administrative Agent.

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning set forth in Section 9.22.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

 

“Register” has the meaning set forth in Section 9.04.

 



 19 

 

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors, consultants, service providers and
representatives of such Person and such Person’s Affiliates.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII and the Commitments expire or terminate, the outstanding
Competitive Loans of the Lenders shall be included in their respective Revolving
Credit Exposures in determining the Required Lenders.

 

“Responsible Officer” means any executive officer of the Parent or any
Subsidiary or any other officer of the Parent or any Subsidiary responsible for
overseeing or reviewing compliance with this Agreement or any other Loan
Document.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“S&P” means S&P Global Ratings or any successor thereto.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

 20 

 



 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Parent, other than the ABL Loan
Parties.

 

“Supported QFC” has the meaning set forth in Section 9.22.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Termination Value” means , in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Syndication Agents” means each of Credit Suisse Loan Funding LLC, Fifth Third
Bank, U.S. Bank National Association and Wells Fargo Bank, National Association,
each in its capacity as syndication agent hereunder.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Total Commitments” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.

 

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Parent and the Subsidiaries outstanding as of such date, in
the amount that would be reflected on a balance sheet prepared as of such date
on a consolidated basis in accordance with GAAP.

 



 21 

 

 

“Trade Letter of Credit” means any Letter of Credit that is issued for the
benefit of a supplier of inventory to the Parent or any Subsidiary to effect
payment for such inventory, the conditions to drawing under which include the
presentation to the applicable Issuing Bank of negotiable bills of lading,
invoices and related documents sufficient, in the judgment of such Issuing Bank,
to create a valid and perfected lien on or security interest in such inventory,
bills of lading, invoices and related documents in favor of such Issuing Bank.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate, the Alternate Base Rate or, in
the case of a Competitive Loan or Borrowing, the Eurodollar Rate or a Fixed
Rate.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” has the meaning set forth in Section 9.22.

 

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



 22 

 

 

Section 1.02      Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.03      Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

Section 1.04      Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and
(b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification Topic 825, or any successor thereto, to value
any Indebtedness of the Parent or any Subsidiary at “fair value”, as defined
therein.

 



 23 

 

 

Section 1.05      Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuing Bank Agreement related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

Article II

 

The Credits

 

Section 2.01      Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower in dollars
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the Total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

 

Section 2.02      Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b)            Subject to Section 2.13, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 



 24 

 

 

(c)            At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $5,000,000 and not less than $5,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each request for a Competitive Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$10,000,000. Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
10 Eurodollar Revolving Borrowings outstanding.

 

(d)            Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

Section 2.03      Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent, which notice may
be given by (A) telephone or (B) a Borrowing Request; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Borrowing Request. Each such Borrowing Request must be
received by the Administrative Agent (a) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 12:00 noon, New York City time on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each Borrowing Request shall specify the following information in
compliance with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 



 25 

 

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04      Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the Total Commitments. To request Competitive Bids, the Borrower shall notify
the Administrative Agent of such request by telephone, in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) three Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be a Eurodollar Borrowing or a Fixed
Rate Borrowing;

 

(iv)          the Interest Period to be applicable to such Borrowing, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

 



 26 

 

 

(b)            Each Lender may (but shall not have any obligation to) make one
or more irrevocable Competitive Bids to the Borrower in response to a
Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by telecopy, in the case of a Eurodollar Competitive Borrowing, not later
than 9:30 a.m., New York City time, three Business Days before the proposed date
of such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 9:30 a.m., New York City time, on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

 

(c)            The Administrative Agent shall notify the Borrower by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid, in
the case of a Eurodollar Competitive Borrowing, not later than 10:00 a.m., New
York City time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 10:00 a.m.,
New York City time, on the proposed date of such Competitive Borrowing.

 

(d)            Subject only to the provisions of this paragraph, the Borrower
may accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurodollar Competitive Borrowing,
not later than 1:00 p.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 10:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of the Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) the Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if the Borrower rejects a Competitive Bid made at a lower
Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $5,000,000 and an integral multiple of $1,000,000; provided further
that if a Competitive Loan must be in an amount less than $5,000,000 because of
the provisions of clause (iv) above, such Competitive Loan may be for a minimum
of $1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.

 



 27 

 

 

(e)            The Administrative Agent shall promptly notify each bidding
Lender by telecopy whether or not its Competitive Bid has been accepted (and, if
so, the amount and Competitive Bid Rate so accepted), and each successful bidder
will thereupon become bound, subject to the terms and conditions hereof, to make
the Competitive Loan in respect of which its Competitive Bid has been accepted.

 

(f)            If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such Competitive Bid directly
to the Borrower at least one quarter of an hour earlier than the time by which
the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

 

Section 2.05      Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
On the Effective Date, each Existing Letter of Credit shall be deemed to be a
Letter of Credit for all purposes hereof and shall be deemed to have been issued
hereunder on the Effective Date. All Letters of Credit shall provide for
drawings thereunder to be denominated in dollars. An Issuing Bank shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuing Bank from issuing the Letter of Credit, or any
law applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which such Issuing Bank in good faith
deems material to it or (ii) the issuance of the Letter of Credit would violate
one or more policies of such Issuing Bank applicable to letters of credit
generally. No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 



 28 

 

 

(b)            Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
deliver (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to the relevant Issuing Bank
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and such Issuing
Bank may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be, a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, extended, reinstated or renewed, and specifying the date
of issuance, amendment, extension, reinstatement or renewal (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof, the purpose and nature of the
requested Letter of Credit and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit, and such Issuing Bank
shall promptly deliver a copy of such notice by telecopy to the Administrative
Agent. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $400,000,000, (ii) the
portion of the LC Exposure attributable to Letters of Credit issued by any
Issuing Bank shall not exceed the LC Commitment of such Issuing Bank; and
(iii) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans shall not exceed the Total
Commitments.

 

(c)            Expiration Date. Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date (the “Letter of Credit
Expiration Date”).

 

(d)            Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
Issuing Bank in respect of such Letter of Credit hereby grants to each Lender,
and each Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a Default, the reduction or termination of the Commitments or any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. On the Effective Date and
without any further action by any party hereto, each Issuing Bank that has
issued an Existing Letter of Credit shall be deemed to have granted to each
Lender, and each Lender shall be deemed to have acquired from such Issuing Bank,
a participation in each such Existing Letter of Credit in accordance with the
foregoing provisions of this paragraph (d).

 



 29 

 

 

(e)            Reimbursement. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 



 30 

 

 

(f)            Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Commitments or (v) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders
or any Issuing Bank, or any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse an Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. Unless
otherwise separately agreed in writing between the Borrower and the applicable
Issuing Bank, (A) the parties hereto expressly agree that, in the absence of
gross negligence or willful misconduct on the part of such Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination, and (B) in
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, such
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)            Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)            Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse the
applicable Issuing Bank shall be for the account of such Lender to the extent of
such payment.

 



 31 

 

 

 

(i)            Replacement of an Issuing Bank. An Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. An Issuing Bank’s
obligations to issue additional Letters of Credit hereunder may be terminated at
any time by written agreement among the Borrower, the Administrative Agent and
such Issuing Bank; provided that after giving effect thereto there is at least
one remaining Issuing Bank obligated to issue Letters of Credit. The
Administrative Agent shall notify the Lenders of any such replacement or
termination of an Issuing Bank. At the time any such replacement or termination
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced or terminated Issuing Bank pursuant to Section 2.11(b).
From and after the effective date of any such replacement, the successor Issuing
Bank shall have all the rights and obligations of the replaced Issuing Bank
under this Agreement with respect to Letters of Credit to be issued thereafter.
After the replacement or termination of an Issuing Bank hereunder, the replaced
or terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement or
termination, but shall not be required to issue additional Letters of Credit.

 

(j)            Cash Collateralization. If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to either Loan Party
described in clause (h) or (i) of Article VII. The Borrower shall also deposit
cash collateral in accordance with this paragraph as and to the extent required
by Section 2.22. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse any Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

 



 32 

 

 

(k)           Additional Issuing Banks. Any Lender may at any time become an
Issuing Bank hereunder by written agreement between the Borrower and such Lender
subject to notice to the Administrative Agent. From and after the effective date
of any such Lender becoming an Issuing Bank, such Lender shall have the rights
and obligations of an Issuing Bank under this Agreement. Any Lender that becomes
an Issuing Bank shall not cease to be an Issuing Bank hereunder if it later
ceases to be a Lender hereunder.

 

(l)            Certain Notices by Issuing Banks. Each Issuing Bank that is not
the same Person as the Person serving as the Administrative Agent shall notify
the Administrative Agent of (i) the amount and expiration date of each Letter of
Credit issued by such Issuing Bank at or prior to the time of issuance thereof
(or in the case of an Existing Letter of Credit, such notice shall be provided
on the Effective Date), (ii) any amendment or modification to, or LC
Disbursement under, any such Letter of Credit at or prior to the time of such
amendment, modification or LC Disbursement and (iii) any termination, surrender,
cancellation or expiry of any such Letter of Credit at or prior to the time of
such termination, surrender, cancellation or expiration.

 

(m)          [Reserved].

 

(n)           Auto-Extension Letters of Credit. If the Borrower so requests in
relation to the issuance of a Letter of Credit, the Issuing Bank may, in its
sole discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Issuing Bank to prevent any such
extension at least once in each twelve- month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the Issuing Bank, the Borrower shall not be
required to make a specific request to the Issuing Bank for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the Issuing Bank
shall not permit any such extension if it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (i) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (ii) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the Issuing Bank not to permit such extension.

 



 33 

 

 

(o)           Applicability of ISP and UCP. Unless otherwise expressly agreed by
the Issuing Bank and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
ISP98 shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

 

Section 2.06      Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

Section 2.07      Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Competitive Borrowings, which may not be converted or continued.

 



 34 

 

 

(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)         whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

 



 35 

 

 

Section 2.08      Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments, including the Bank of America
Commitment, shall terminate on the Maturity Date. Notwithstanding anything to
the contrary contained herein, this Agreement and the Total Commitments shall
not terminate in full without the prior written acknowledgement of such
termination by the Administrative Agent and the Borrower (other than on the
Maturity Date).

 

(b)          The Borrower may at any time terminate, or from time to time
reduce, the Commitments on a pro-rata basis or non-pro rata basis among the
Lenders at the sole option of the Borrower; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of
$10,000,000 and not less than $251,000,000 (or such other amount as agreed by
the Administrative Agent in its sole discretion), and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the sum of
the Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans would exceed the Total Commitments.

 

(c)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction (or such shorter period as agreed by the Administrative Agent in its
sole discretion), specifying such election and the effective date thereof and
providing a revised Schedule 2.01 setting forth the revised Commitments, in form
and substance reasonably acceptable to the Administrative Agent. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

Section 2.09      Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Administrative Agent for the account of each
Lender the then unpaid principal amount of each Competitive Loan on the last day
of the Interest Period applicable to such Loan.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 



 36 

 

 

(d)          The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

 

Section 2.10      Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.

 

(b)          The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment (or such
shorter period as agreed by the Administrative Agent in its sole discretion) or
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment
(or such shorter period as agreed by the Administrative Agent in its sole
discretion). Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12.

 



 37 

 

 

Section 2.11      Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the greater of (i) the amount of the Commitment (used or
unused) of such Lender during the period from and including the Effective Date
to but excluding the date on which such Commitment terminates and (ii) the
amount of such Lender’s Revolving Credit Exposure. Accrued facility fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(b)          The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans (or in the
case of a Trade Letter of Credit, 50% of such Applicable Rate) on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank a fronting fee separately
agreed upon between the Borrower and such Issuing Bank. In addition, the
Borrower shall pay directly to the applicable Issuing Bank for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such Issuing Bank relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable. Participation
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the fifth Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed.

 

(c)          The Borrower agrees to pay to the Administrative Agent, for its own
account or for the account of the Lenders, as applicable, fees payable in the
amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees, participation fees and other fees separately agreed upon to be
payable to the Lenders, to the Lenders. Fees paid shall not be refundable under
any circumstances, except to the extent that the Borrower demonstrates that any
amounts paid represent overpayments.

 

Section 2.12      Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
(i) in the case of a Eurodollar Revolving Loan, at the Eurodollar Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate, or
(ii) in the case of a Eurodollar Competitive Loan, at the Eurodollar Rate for
the Interest Period in effect for such Borrowing plus (or minus, as applicable)
the Margin applicable to such Loan.

 



 38 

 

 

(c)           Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.

 

(d)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.0% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.0% per annum plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(e)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(f)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate (including the Alternate Base Rate determined by reference to the
Eurodollar Rate) shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.13      Alternate Rate of Interest. (a)  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(i)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or

 

(ii)          the Administrative Agent is advised by the Required Lenders (or,
in the case of a Eurodollar Competitive Loan, the Lender that is required to
make such Loan) that the Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

 



 39 

 

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (y) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

 

(b)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:

 

(i)            adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)           the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 

(iii)         syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Eurodollar Rate with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) (any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment
shall become effective at 5:00 p.m. on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 



 40 

 

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Alternate Base Rate. 
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of ABR Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Alternate Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Administrative Agent in
consultation with the Borrower, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).

 

Section 2.14      Increased Costs. (a) If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or any Issuing Bank;

 

(ii)           impose on any Lender or Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans or Fixed
Rate Loans made by such Lender or any Letter of Credit or participation therein;
or

 

(iii)         subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Excluded Taxes (other than Taxes described in clause (a) or (b) of
the definition of Excluded Taxes) and (C) Other Connection Taxes imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes);

 



 41 

 

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then, from time to time
upon request of such Lender, Issuing Bank or other Recipient, the Borrower will
pay to such Lender, Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, Issuing Bank
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.

 

(b)          If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)          Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 



 42 

 

 



(e)            Notwithstanding the foregoing provisions of this Section, a
Lender shall not be entitled to compensation pursuant to this Section in respect
of any Competitive Loan if the Change in Law that would otherwise entitle it to
such compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

 

Section 2.15     Break Funding Payments.   In the event of (a) the payment of
any principal of any Eurodollar Loan or Fixed Rate Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.10(b) and is revoked in accordance
therewith), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment of any Eurodollar Loan
or Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.



 

Section 2.16     Withholding of Taxes; Gross-Up.   (a) Each payment by or on
account of any obligation of the Borrower under any Loan Document shall be made
without withholding for any Taxes, unless such withholding is required by any
law. If any withholding agent determines, in its sole discretion exercised in
good faith, that it is so required to withhold Taxes, then such withholding
agent may so withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law. If such
Taxes are Indemnified Taxes, then the amount payable by the Borrower shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

 

(b)       Payment of Other Taxes by the Borrower. The Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law or at the option of the Administrative Agent timely reimburse it
for the payment of any Other Taxes.

 



 43 

 

 

(c)       Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.16, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(d)       Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by or required to
be withheld or deducted from a payment to such Recipient in connection with any
Loan Document (including amounts paid or payable under this Section 2.16(d)) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.16(d) shall
be paid within 10 days after the Recipient delivers to the Borrower a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.



 

(e)       Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender (including
Excluded Taxes and any taxes attributable to such Lender’s failure to comply
with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register) that are paid or payable by the Administrative Agent in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.16(e) shall be paid within 10 days after the applicable Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

 

(f)        Status of Lenders.   (i) Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under this Agreement shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent and at the time or times prescribed by applicable
law, such properly completed and executed documentation reasonably requested by
the Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.16(f)(ii)(A) through (E) and 2.16(f)(iii) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Upon the reasonable request of such Borrower or the
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.16(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and shall update the form
or certification if it is legally eligible to do so or, if not legally eligible
to do so, shall notify the Borrower and the Administrative Agent of such legal
inability.

 



 44 

 

 

(ii)           Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed originals of whichever of the
following is applicable:

 



(A)            in the case of a Lender that is a U.S. Person, an executed
original of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax;

 

(B)            in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under this Agreement, executed originals of IRS Form W-
8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (2) with respect to any other applicable payments under this
Agreement, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(C)            in the case of a Non-U.S. Lender for whom payments under this
Agreement constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, an executed original of IRS
Form W-8ECI;

 

(D)            in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both
(1) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
and (2) a certificate substantially in the form of Exhibit D (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

 



 45 

 

 

(E)            in the case of a Non-U.S. Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Lender) (1) an executed original of IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (A), (B), (C), (D) and
(F) of this paragraph (f)(ii) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender; provided, however, that (x) if the Lender is a partnership and one or
more of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners substantially in the form of Exhibit D-2 and (y) a
Participant may provide a U.S. Tax Certificate substantially in the form of
Exhibit D-3 or D-4; or

 

(F)            any other form prescribed by law as a basis for claiming
exemption from, or a reduction of, U.S. Federal withholding Tax together with
such supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

 



(iii)            If a payment made to a Lender under any Loan Document would be
subject to withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.16(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(g)       Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.16(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.16(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 



 46 

 

 

(h)       Survival. Each party’s obligations under this Section shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
or the Bank of America Commitment and the repayment, satisfaction or discharge
of all obligations under this Agreement.

 

(i)        Defined Terms. For purposes of this Section, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

 

Section 2.17     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
   (a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off, defense, recoupment or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to an Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

 

(b)       If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 



 47 

 



 

(c)         If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d)         Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or the applicable Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)         If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(d) or (e), 2.06(b), 2.16(e) or 2.17(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.18     Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 



 48 

 

 

(b)          If (i) any Lender requests compensation under Section 2.14,
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender is a Declining Lender or a Defaulting Lender or (iv) any Lender
has failed to consent to a proposed amendment, waiver or modification that under
Section 9.02 requires the consent of all the Lenders (or each affected Lender)
and with respect to which the Required Lenders shall have granted their consent,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
(other than its existing rights to payments pursuant to Section 2.14 or 2.16 and
any outstanding Competitive Loans held by it) to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans) and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (C) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments, (D) in the case of any
assignment resulting from a Lender being a Declining Lender, the assignee shall
have agreed to the applicable Maturity Date Extension Request and (E) in the
case of any such assignment resulting from the failure to provide a consent, the
assignee shall have given such consent. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

 

Section 2.19     Increase in Commitments. (a) At any time after the Effective
Date and no more than two times during any calendar year, the Borrower may, by
written notice to the Administrative Agent, request at any time or from time to
time that the Total Commitments be increased; provided that the aggregate amount
of each such increase pursuant to this Section 2.19 shall not be less than
$20,000,000 and the aggregate amount of all such increases pursuant to this
Section 2.19 shall not cause the aggregate amount of Total Commitments to exceed
$1,750,000,000; and provided further that if the Bank of America Commitment is
effective, any increase in Commitments pursuant to this Section 2.19 shall be
agreed and consented to by Bank of America, N.A. (unless, for the avoidance of
doubt, the Bank of America Commitment is being terminated in connection with
such increase). Any such notice shall set forth the amount of the requested
increase in the Total Commitments and the date on which such increase is
requested to become effective. The Borrower may arrange for one or more banks or
other financial institutions (any such bank or other financial institution being
called an “Augmenting Lender”), which may include any Lenders, to extend
Commitments or increase their existing Commitments in an aggregate amount equal
to the requested amount of the increase in the Total Commitments; provided that
each Augmenting Lender, if not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent (not to be unreasonably withheld).
Increases of Commitments and new Commitments created pursuant to this paragraph
(a) shall become effective upon the execution and delivery by the Parent, the
Borrower, the Administrative Agent and any Lenders (including any Augmenting
Lenders) agreeing to increase their existing Commitments or extend new
Commitments, as the case may be, of an agreement providing for such increased or
additional Commitments, subject to the satisfaction of any conditions set forth
in such agreement. Notwithstanding the foregoing, no increase in the Total
Commitments (or in the Commitment of any Lender) shall become effective under
this paragraph (a) unless, on the date of such increase, (i) the conditions set
forth in paragraphs (a) and (b) of Sections 4.02 shall be satisfied (as though a
Borrowing were being made on such date); provided that for purposes of this
Section, the representations and warranties contained in Section 3.04(a) shall
be deemed to refer to the most recent audited financial statements available on
the date of such increase and (ii) the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Responsible
Officer or a Financial Officer of the Parent and the Borrower. The Borrower is
not required to offer any Lender an opportunity to participate in any increase
pursuant to this Section 2.19 and, if offered an opportunity to participate, a
Lender shall not have any obligation to participate.

 



 49 

 

 

(b)          At the time that any increase in the Total Commitments pursuant to
paragraph (a) of this Section 2.19 (a “Commitment Increase”) becomes effective,
if any Revolving Loans are outstanding, the Borrower shall prepay the aggregate
principal amount outstanding in respect of such Revolving Loans in accordance
with Section 2.10 (the “Initial Loans”); provided that (i) nothing in this
Section 2.19 shall prevent the Borrower from funding the prepayment of Initial
Loans with concurrent Revolving Loans hereunder in accordance with the
provisions of this Agreement, giving effect to the Commitment Increase, and
(ii) no such prepayment shall be required if, after giving effect to the
Commitment Increase, each Lender has the same Applicable Percentage as
immediately prior to such Commitment Increase.

 

(c)          If at any time after the Closing Date, upon the earlier of (i) the
Borrower providing notice to permanently reduce all of the outstanding
Commitments (other than the Bank of America Commitment) or (ii) the Borrower
determining in its reasonable discretion that all remaining Commitments under
the facility (other than the Bank of America Commitment) may otherwise be
terminated, the Borrower may deem the Bank of America Commitment to be
immediately available and effective. The Borrower shall provide Bank of America,
N.A. with prompt notice upon the effectiveness of such Bank of America
Commitment and shall promptly deposit, in a blocked account as directed (or
previously notified for this purpose) by Bank of America, N.A., an amount in
cash equal to $1,000,000, and concurrently with such deposit, the Borrower and
Bank of America, N.A. agree to use commercially reasonable efforts to replace
such cash collateral with a letter of credit on terms reasonably satisfactory to
Bank of America, N.A.

 



 50 

 

 

Section 2.20     [Reserved].

 

Section 2.21     Extension of Maturity Date. (a) The Borrower may, by delivery
of a written request (a “Maturity Date Extension Request”) to the Administrative
Agent (which shall promptly deliver a copy to each of the Lenders) not less than
30 days and not more than 90 days prior to any anniversary of the Effective
Date, request that the Lenders extend the Maturity Date for an additional period
of one year; provided that there shall be no more than two extensions of the
Maturity Date pursuant to this Section.

 

(b)          Each Lender shall, by notice to the Borrower and the Administrative
Agent given not later than the 20th day after the date of the Administrative
Agent’s receipt of the Borrower’s Maturity Date Extension Request (or such other
date as the Borrower and the Administrative Agent may agree; such date, the
“Extension Date”), advise the Borrower whether or not it agrees to the requested
extension (each Lender agreeing to a requested extension being called a
“Consenting Lender”, and each Lender declining to agree to a requested extension
being called a “Declining Lender”). Any Lender that has not so advised the
Borrower and the Administrative Agent by such Extension Date shall be deemed to
have declined to agree to such extension and shall be a Declining Lender.

 

(c)          If Lenders constituting the Required Lenders shall have agreed to a
Maturity Date Extension Request by the Extension Date, then the Maturity Date
shall, as to the Consenting Lenders, be extended to the first anniversary of the
Maturity Date theretofore in effect. The decision to agree or withhold agreement
to any Maturity Date Extension Request shall be at the sole discretion of each
Lender. The Commitment of any Declining Lender shall terminate on the Maturity
Date in effect prior to giving effect to any such extension (such Maturity Date
being called the “Existing Maturity Date”). The principal amount of any
outstanding Loans made by Declining Lenders, together with any accrued interest
thereon and any accrued fees and other amounts payable to or for the account of
such Declining Lenders hereunder, shall be due and payable on the Existing
Maturity Date, and on the Existing Maturity Date the Borrower shall also make
such other prepayments of Loans as shall be required in order that, after giving
effect to the termination of the Commitments of, and all payments to, Declining
Lenders pursuant to this sentence, the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
would not exceed the Total Commitments.

 

(d)          Notwithstanding the foregoing provisions of this Section 2.21, the
Borrower shall have the right, pursuant to Section 2.18(b), at any time prior to
the Existing Maturity Date, to replace a Declining Lender with a Lender or other
financial institution that will agree to the applicable Maturity Date Extension
Request, and any such replacement Lender shall for all purposes constitute a
Consenting Lender.

 



 51 

 

 

(e)          Notwithstanding the foregoing provisions of this Section 2.21, no
extension of the Maturity Date pursuant to this Section 2.21 shall become
effective unless, on or promptly following the Extension Date, (i) the
conditions set forth in Section 4.02 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such extension and
without giving effect to the parenthetical in Section 4.02(a)); provided that
for purposes of this Section, the representations and warranties contained in
Section 3.04(a) shall be deemed to refer to the most recent audited financial
statements available on the Extension Date and (ii) the Administrative Agent
shall have received a certificate to that effect dated the Extension Date and
executed by a Responsible Officer or a Financial Officer of each of the Parent
and the Borrower.

 

Section 2.22     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          facility fees shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)          the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

 

(c)          if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

(i)       so long as no Default or Event of Default has occurred and is
continuing, the LC Exposure of such Defaulting Lender shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all Non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s LC Exposure does not exceed
the sum of all Non-Defaulting Lenders’ Commitments;

 

(ii)      if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Banks the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;

 

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

 



 52 

 

 

(iv)     if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.11(a) and 2.11(b) shall be adjusted to give effect to
such reallocation; and

 

(v)      if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all facility fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment utilized by such LC Exposure) and
participation fees payable under Section 2.11(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Banks (and allocated among
them ratably based on the amount of such Defaulting Lender’s LC Exposure
attributable to Letters of Credit issued by each Issuing Bank) until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and

 

(d)          so long as such Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
in each case it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be fully covered by the Commitments
of the Non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with Section 2.22(c), and participating interests in any such issued,
amended, reviewed or extended Letter of Credit will be allocated among the
Non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and such
Defaulting Lender shall not participate therein).

 

In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the date hereof and for so long as such Bankruptcy Event
shall continue or (y) any Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, no Issuing Bank shall be required
to issue, amend, renew or extend any Letter of Credit, unless such Issuing Bank
shall have entered into arrangements with the Borrower or such Lender
satisfactory to such Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

 

In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agree (provided that the Borrower’s agreement shall not be required if an
Event of Default has occurred and is continuing) that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.

 



 53 

 

 

Article III

 

Representations and Warranties

 

Each of the Parent and the Borrower represents and warrants to the Lenders that:

 

Section 3.01     Organization. Each of the Parent and the Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation.

 

Section 3.02     Powers; Authorization; No Conflicts; Enforceability. The
Transactions are within each Loan Party’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (a) any Loan
Party’s charter or by-laws or (b) law or any contractual restriction binding on
or affecting any Loan Party. This Agreement has been, and each of the other Loan
Documents to which any Loan Party is to be a party when delivered hereunder will
have been, duly executed and delivered by each Loan Party that is a party hereto
or thereto, as applicable. This Agreement is, and each of the other Loan
Documents to which any Loan Party is to be a party when delivered will be, the
legal, valid and binding obligation of each Loan Party that is a party hereto or
thereto, as applicable, enforceable against each such Loan Party in accordance
with its terms.

 

Section 3.03     Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or any other third party
is required for the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is to be a party, the borrowing of the Loans, the
use of the proceeds thereof or the issuance of Letters of Credit hereunder.

 



 

Section 3.04     Financial Condition; No Material Adverse Change. (a) The
consolidated balance sheet of the Parent and its subsidiaries as at February 2,
2019, and the related consolidated statements of income and cash flows of the
Parent and its subsidiaries for the fiscal year then ended, accompanied by an
opinion of KPMG LLP, independent public accountants, copies of which have been
furnished to the Lenders, fairly present the consolidated financial condition of
the Parent and its subsidiaries as at such date and the consolidated results of
the operations of the Parent and its subsidiaries for the fiscal year ended on
such date, all in accordance with GAAP consistently applied.

 

(b)          Since February 2, 2019, there has been no material adverse change
in the business, condition (financial or otherwise), operations, performance,
properties or prospects of the Parent and its Subsidiaries, taken as a
whole[Reserved].

 

Section 3.05     Litigation. There is no pending or threatened action, suit,
investigation, litigation or proceeding affecting the Parent or any Subsidiary
pending or threatened before any Governmental Authority or arbitrator that
(a) would be reasonably likely to have a Material Adverse Effect or (b) purports
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated hereby.

 



 54 

 

 

Section 3.06     Investment Company Status. None of the Loan Parties is an
“investment company”, within the meaning of the Investment Company Act of 1940.

 

Section 3.07     ERISA. (a) No ERISA Event has occurred or is reasonably
expected to occur with respect to any Pension Plan that has resulted in or is
reasonably expected to have a Material Adverse Effect.

 

(b)          Neither the Borrower nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
that could be reasonably expected to have a Material Adverse Effect.

 

(c)          Each Pension Plan satisfies the funding requirements under
Section 302 of ERISA and there has been no change in the funding status of any
such Pension Plan since the last annual actuarial valuation date that would
reasonably be expected to have a Material Adverse Effect.

 

Section 3.08     Compliance with Laws. Each of the Borrower and its Subsidiaries
is in compliance with all laws applicable to it, except where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.09     Anti-Corruption Laws and Sanctions. The Parent and the Borrower
have implemented and maintain in effect policies and procedures designed to
ensure compliance by the Parent, the Borrower, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Parent, the Borrower, their Subsidiaries and
their respective officers and directors and to the knowledge of the Parent and
the Borrower their employees and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the Parent,
the Borrower, any Subsidiary or to the knowledge of the Parent or the Borrower
or such Subsidiary any of their respective directors, officers or employees, or
(b) to the knowledge of the Parent or the Borrower, any agent of the Parent or
the Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.

 

Section 3.10     Federal Reserve Regulations. None of the Parent, the Borrower
or any Subsidiary is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that entails a
violation (including on the part of any Lender) of any of the regulations of the
Board, including Regulations U and X.

 



 55 

 

 

Article IV

 

Conditions

 

Section 4.01     Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)          The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)          The Administrative Agent (or its counsel) shall have received from
the Parent and the Borrower either (i) a counterpart of the Guarantee Agreement
(in the form attached hereto as Exhibit C) signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed signature page of
the Guarantee Agreement) that such party has signed a counterpart of the
Guarantee Agreement.

 

(c)          The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated as of
the Effective Date) of (i) Jones Day, counsel to the Loan Parties and (ii) Elisa
D. Garcia, the Chief Legal Officer of the Parent, in each case covering such
matters relating to the Loan Parties, the Transactions or the Loan Documents as
the Required Lenders or the Administrative Agent shall reasonably request. The
Parent and the Borrower hereby request such counsel to deliver such opinions.

 

(d)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties
and the authorization of the Transactions and any other legal matters relating
to the Loan Parties, the Transactions or the Loan Documents, all in form and
substance satisfactory to the Administrative Agent and its counsel, including
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

(e)          The representations and warranties of the Loan Parties set forth in
the Loan Documents shall be true and correct in all material respects as of the
Effective Date, no Default shall have occurred and be continuing as of the
Effective Date and the Administrative Agent shall have received a certificate,
dated the Effective Date and signed by a Responsible Officer or a Financial
Officer of the Parent and the Borrower, confirming the foregoing.

 



 56 

 

 

(f)          The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower under the Loan Documents.

 

(g)          Prior to or substantially contemporaneously with the satisfaction
of the conditions set forth herein on the Effective Date, the principal of all
loans or advances, and all interest, fees and other amounts accrued or otherwise
owing, under the Existing Credit Agreement shall have been or shall be paid in
full and the commitments thereunder shall have been or shall be terminated, and
the Administrative Agent shall have received reasonably satisfactory evidence
thereof.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
effectiveness of the obligations of the Lenders and the Issuing Banks, and such
notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lenders to make Loans and of any Issuing Bank to issue any
Letter of Credit and the incorporation of the Existing Letters of Credit as
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied or waived prior to 5:00 p.m., New York City
time, on June 15, 2019 (and, in the event such conditions are not so satisfied
or waived, the Commitments shall terminate at such time).

 

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

Section 4.02     Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)          The representations and warranties of the Loan Parties set forth in
this Agreement (other than those in Section 3.04(b) and clause (a) of
Section 3.05, at such times when the Public Debt Ratings are Baa3 and BBB- or
better) shall be true and correct on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

 

(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 



 57 

 

 

Article V

 

Affirmative Covenants

 

Until the Commitments or the Bank of America Commitment have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of the Parent and the Borrower covenants and agrees with the Lenders that:

 

Section 5.01     Financial Statements; Ratings Change and Other Information. The
Parent or the Borrower will furnish to the Administrative Agent and each Lender:

 

(a)          as soon as available and in any event withinon or prior to the date
that is the later of (x) 90 days after the end of each fiscal year of the Parent
and (y) to the extent the Parent is required to file a Form 10-K under the
Exchange Act, the date on which the Parent files or is required to file its
Form 10-K under the Exchange Act (after giving effect to any extension pursuant
to Rule 12b-25 under the Exchange Act (or any successor rule)) for each fiscal
year of the Parent, a copy of the annual audit report for such year for the
Parent and its consolidated subsidiaries, containing a consolidated balance
sheet of the Parent and its consolidated subsidiaries as of the end of such
fiscal year and consolidated statements of income and cash flows of the Parent
and its consolidated subsidiaries for such fiscal year, in each case accompanied
by an opinion by KPMG LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) and
certificates of a Financial Officer of the Parent (i) as to compliance with the
terms of this Agreement, (ii) setting forth in reasonable detail the then
applicable Public Debt Ratings and the Interest Coverage Ratio and the Leverage
Ratio as of the end of such fiscal year and the calculations necessary to
demonstrate compliance with Sections 6.05 and 6.06 as of the end of such fiscal
year and (iii) stating whether any change in GAAP or in the application thereof
has occurred since the date of the last consolidated financial statements of the
Parent and its consolidated subsidiaries referred to in Section 3.04(a) that
materially affects the financial statements accompanying such certificate and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate; (other than any “emphasis of
matter” paragraphs or any going concern or similar qualification or exception
related to (A) the maturity or refinancing of Indebtedness or (B) prospective or
actual compliance with the financial maintenance covenants in Section 7.15 of
the ABL Credit Agreement or any other Indebtedness));

 

(b)          as soon as available and in any event withinon or prior to the date
that is the later of (x) 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent and (y) to the extent the Parent is
required to file a Form 10-Q (including, for the avoidance of doubt, a
Form 10-QT) under the Exchange Act, the date on which the Parent files or is
required to file its Form 10-Q or Form 10-QT, as applicable, under the Exchange
Act (after giving effect to any extension pursuant to Rule 12b-25 under the
Exchange Act (or any successor rule)) for each of the first three fiscal
quarters of each fiscal year of the Parent, a consolidated balance sheet of the
Parent and its consolidated subsidiaries as of the end of such quarter and
consolidated statements of income and cash flows of the Parent and its
consolidated subsidiaries for the period commencing at the end of the previous
fiscal year of the Parent and ending with the end of such quarter, duly
certified (subject to year-end audit adjustments) by a Financial Officer of the
Parent as having been prepared in accordance with GAAP, and certificates of a
Financial Officer of the Parent (i) as to compliance with the terms of this
Agreement, (ii) setting forth in reasonable detail the then applicable Public
Debt Ratings and the Interest Coverage Ratio and the Leverage Ratio as of the
end of such fiscal quarter and the calculations necessary to demonstrate
compliance with Sections 6.05 and 6.06 as of the end of such fiscal quarter and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the last consolidated financial statements of the
Parent and its consolidated subsidiaries referred to in Section 3.04(a) that
materially affects the financial statements accompanying such certificate and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;; and

 



 58 

 

 

 

(c) as soon as possible and in any event within five days after any Responsible
Officer becomes aware of the occurrence of a Default or an event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect, in each case continuing on the date of such statement, a
statement of a Financial Officer of the Parent or the Borrower setting forth
details of such Default, event, development or other circumstance (including the
anticipated effect thereof) and the action that the Parent or the Borrower has
taken and proposes to take with respect thereto;

 

(d) promptly after the sending thereof, copies of all reports that the Parent or
the Borrower sends to any of the holders of any class of its outstanding
securities;

 

(e) promptly after the commencement thereof, notice of all actions, suits,
investigations, litigation and proceedings before any Governmental Authority or
arbitrator affecting the Parent or any Subsidiary of the type described in
Section 3.05;

 

(c)            (f) as soon as possible and in any event within fivetwo Business
Days after any change in either Public Debt Rating, a certificate of a
FinancialResponsible Officer of the Parent setting forth such Public Debt
Rating; andor any Subsidiary obtains knowledge thereof, notice of the occurrence
of any Default or Event of Default.

 



 

(g) such other information respecting the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Parent or
any Subsidiary as any Lender through the Administrative Agent may from time to
time reasonably request.

 

The Borrower and the Parent also agree that promptly after any report or
registration statement, other than a registration statement on Form S-8 or any
successor form thereto, is filed by the Parent or any Subsidiary with the
Securities and Exchange Commission or any national securities exchange a copy
thereof will be made available on the Parent’s website.

 



 59 

 

 

Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Parent posts such documents, or provides a link
thereto on the Parent’s website on the Internet at the website address listed on
Schedule 9.01; or (ii) on which such documents are posted on the Parent’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents..

 

 

Section 5.02      Existence. The Parent will, and will cause each of the
Subsidiaries to, preserve and maintain, its corporate existence, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
with respect to such rights, permits, licenses, approvals, privileges and
franchises, where the failure to do so could not be reasonably expected to have
a Material Adverse Effect; provided that the Parent and the Subsidiaries may
consummate any merger or consolidation permitted under Section 6.03 and,
provided, further, that, unless required in order to comply with Section 6.03,
neither the Parent nor any Subsidiary shall be required to preserve or maintain
(i) the corporate existence of any Minor Subsidiary if the Board of Directors of
the parent of such Minor Subsidiary, or an executive officer of such parent to
whom such Board of Directors has delegated the requisite authority, shall
determine that the preservation and maintenance thereof is no longer desirable
in the conduct of the business of such parent and that the loss thereof is not
disadvantageous in any material respect to the Parent, the Borrower, such
parent, the Administrative Agent, the Issuing Banks or the Lenders or (ii) any
right, permit, license, approval, privilege or franchise if the Board of
Directors of the Parent or such Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Parent or
such Subsidiary, as the case may be, and that the loss thereof is not
disadvantageous in any material respect to the Parent, such Subsidiary, the
Administrative Agent, the Issuing Banks or the Lenders.

 

Section 5.03      Payment of Obligations. The Parent will, and will cause each
of the Subsidiaries to, pay and discharge, before as the same shall become
delinquent, (a) all Taxes imposeddue and payable, all Tax liabilities,
assessments and governmental charges or levies upon it or upon its propertyies
and (b) all lawful claims that, if unpaid, might by law become a Lien upon its
property; provided that neither the Parent nor any Subsidiary shall be required
to pay or discharge any such Tax or claim (i) thator assets, except, in each
case, where (a) the validity or amount thereof is being contested in good faith
and by properby appropriate proceedings and as to which appropriate reserves are
being maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors or (ii) if such
non-payments, either individually or in the aggregate, could not be reasonably,
(b) such Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to pay pending such contest
would not reasonably be expected to haveresult in a Material Adverse Effect.

 



 60 

 

 

Section 5.04      Maintenance of Properties; Insurance. (a) Except where the
failure to do so, either individually or in the aggregate, could not be
reasonably expected to have a Material Adverse Effect, the Parent will, and will
cause each of the Subsidiaries to, maintain and preserve all of its properties
that are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

(b)            The Parent will, and will cause each of the Subsidiaries to,
maintain insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Parent or such Subsidiary operates, except where
failure to maintain such insurance could not be reasonably expected to have a
Material Adverse Effect.

 

Section 5.05      Books and Records; Inspection Rights(a) . (a) The Parent will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in such detail as is necessary to allow the delivery of the reports
required by Section 5.01, in which full and correct entries shall be made of all
financial transactions and the assets and business of the Parent and its
consolidated subsidiaries in accordance with GAAP.

 

(b) The Parent will, and will cause each of the Subsidiaries to, at any
reasonable time and from time to time, upon reasonable notice, permit the
Administrative Agent or any of the Lenders or any agents or representatives
thereof, to examine the records and books of account of, and visit the
properties of, the Parent or any Subsidiary and to discuss the affairs, finances
and accounts of the Parent or any Subsidiary with any of their financial
officers.

 

Section 5.06      Compliance with Laws. (a) The Parent will, and will cause each
of the Subsidiaries to comply, in all material respects, with all applicable
laws, rules, regulations and orders (including ERISA and environmental laws),
except, in any case, where the failure so to comply, either individually or in
the aggregate, could not be reasonably expected to have a Material Adverse
Effect.

 

(b) (b)      The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

Section 5.07      Use of Proceeds and Letters of Credit. (a) The proceeds of the
Loans will be used only for working capital and general corporate purposes. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only for
general corporate purposes.

 

(b) (b)      The Borrower shall not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall ensure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, business or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 



 61 

 

 

Article VI

 

Negative Covenants

 

Until the Commitments or the Bank of America Commitment have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, each of the
Parent and the Borrower covenants and agrees with the Lenders that:

 

Section 6.01      [Reserved].

 

Section 6.02      [Reserved].

 

SECTION 6.01 Subsidiary Indebtedness. The Parent will not permit any Subsidiary
(other than the Borrower) to create, assume or suffer to exist, any
Indebtedness, other than:

 

(a) Indebtedness owed to the Parent or to a wholly owned Subsidiary;

 

(b) Indebtedness existing on the Effective Date (whether such Indebtedness is
Indebtedness of a subsidiary of the Parent or a subsidiary of the Borrower) and
described on Schedule 6.01 (the “Existing Indebtedness”), and any Indebtedness
extending the maturity of, or refunding or refinancing, in whole or in part, the
Existing Indebtedness; provided that the principal amount of such Existing
Indebtedness shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing, and
the direct and contingent obligors therefor shall not be changed as a result of,
or in connection with, such extension, refunding or refinancing;

 

(c) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

 

(d) Indebtedness of any Person that becomes a Subsidiary after the date hereof
that is existing at the time such Person becomes a Subsidiary (other than
Indebtedness incurred solely in contemplation of such Person becoming a
Subsidiary) and any Indebtedness extending the maturity of, or refunding or
refinancing, such Indebtedness, in whole or in part; provided that the principal
amount of such Indebtedness shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, refunding or
refinancing, and the direct and contingent obligors therefor shall not be
changed as a result of, or in connection with, such extension, refunding or
refinancing; and

 



 62 

 

 

(e) other Indebtedness in an aggregate principal amount at any time outstanding
not to exceed $500,000,000.

 

SECTION 6.02 Liens. The Parent will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien on or with respect to any of
its assets of any character (including accounts) whether now owned or hereafter
acquired, or assign any accounts or other right to receive income, except:

 

(a) Liens created or existing under the Loan Documents;

 

(b) Permitted Encumbrances;

 

(c) the Liens existing on the Effective Date and described on Schedule 6.02
(whether such Liens are on the assets of the Parent or any of its subsidiaries);

 

(d) purchase money Liens upon or in real property or equipment acquired or held
in the ordinary course of business to secure the purchase price of such property
or equipment or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of any such property or
equipment to be subject to such Liens, or Liens existing on any such property or
equipment at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such property or equipment), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided
that no such Lien shall extend to or cover any properties of any character other
than the real property or equipment being acquired, constructed or improved
(except that Liens incurred in connection with the construction or improvement
of real property may extend to additional real property immediately contiguous
to such property being constructed or improved) and no such extension, renewal
or replacement shall extend to or cover any such properties not theretofore
subject to the Lien being extended, renewed or replaced;

 

(e) Liens arising in connection with Finance Lease Obligations; provided that no
such Lien shall extend to or cover any assets other than the assets subject to
the applicable capital leases;

 

(f) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Parent or any Subsidiary or becomes a Subsidiary;
provided that such Liens (other than replacement Liens permitted under clause
(j) below) were not created in contemplation of such merger, consolidation or
investment and do not extend to any assets other than those of the Person merged
into or consolidated with the Parent or such Subsidiary or acquired by the
Parent or such Subsidiary;

 

(g) Liens securing Documentary LCs or Trade Letters of Credit; provided that no
such Lien shall extend to or cover any assets of the Parent or any Subsidiary
other than the inventory (and bills of lading and other documents related
thereto) being financed by any such Documentary LCs or Trade Letter of Credit,
as the case may be;

 



 63 

 

 

(h) Liens in respect of goods consigned to the Parent or any of its Subsidiaries
in the ordinary course of business; provided that such Liens are limited to the
goods so consigned;

 

(i) Liens (other than on inventory) securing Indebtedness incurred by the Parent
or the Subsidiaries; provided that the sum of the aggregate amount of such
Indebtedness at any time outstanding shall not exceed $500,000,000; and

 

(j) the replacement, extension or renewal of any Lien permitted by clause (c) or
(f) above upon or in the same property theretofore subject thereto or, in the
case of Liens on real property and related personal property of the Parent or
any of the Subsidiaries, upon or in substitute property of like kind of the
Parent or such Subsidiary, as the case may be, determined in good faith by the
Board of Directors of the Parent or such Subsidiary to be of the same or lesser
value than the property theretofore subject thereto, or the replacement,
extension or renewal (without increase in the amount or change in any direct or
contingent obligor) of the Indebtedness secured thereby.

 

Section 6.03      Fundamental Changes; Conduct of Business. (a) The Parent will
not, and will not permit the Borrower or any other Material Subsidiary to, merge
or consolidate with or into any Person except that (i) any Subsidiary may merge
or consolidate with or into any other Subsidiary (provided that, if the Borrower
is a party to any such merger or consolidation, the Borrower shall be the
surviving entity and shall remain a direct, wholly owned subsidiary of the
Parent), (ii) any Subsidiary may merge into the Parent and the Parent may merge
with any other Person, so long as in either case the Parent is the surviving
corporation and (iii) in connection with any acquisition, any Subsidiary may
merge into or consolidate with any other Person or permit any other Person to
merge into or consolidate with it, so long as the Person surviving such merger
shall be a Subsidiary (provided that, if the Borrower is a party to any such
merger or consolidation, the Borrower shall be the surviving entity and shall
remain a direct, wholly owned subsidiary of the Parent); provided that in each
case, no Event of Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.

 

(b)            The Parent and the Borrower will not liquidate or dissolve, the
Borrower will not reorganize in any jurisdiction located outside of the United
States of America, and the Parent will not, and will not permit any Subsidiary
to sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of the assets of the Parent and
the Subsidiaries, taken as a whole (whether now owned or hereafter acquired).

 

(c)            The Parent and the Borrower will not, and will not permit any
Subsidiary to, engage to any material extent in any line of business other than
businesses of the typesubstantially different from the Business conducted by the
Parent and itsMacy’s Parties and their Restricted sSubsidiaries on the Closing
dDate of execution of this(after giving effect to the transactions contemplated
by the ABL Credit Agreement and the Servicing Agreements (as defined in the ABL
Credit Agreement)) or any businesses reasonablysubstantially related,
complementary, ancillary or incidental thereto.

 



 64 

 

 

Section 6.04      [Reserved].

 

Section 6.05      [Reserved].

 

Section 6.06      [Reserved].

 

SECTION 6.04 Sale and Leaseback Transactions. The Parent will not, and will not
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred,
except for (a) any such sale of any fixed or capital assets that is made for
cash consideration in an amount not less than the cost of such fixed or capital
asset and is consummated within 90 days after the Parent or such Subsidiary
acquires or completes the construction of such fixed or capital asset and
(b) pursuant to Economic Development Transactions and (c) any such sale of any
fixed or capital assets for fair market value; provided that the fair market
value of all such assets sold in reliance upon this clause (c) plus the
aggregate amount of Indebtedness at any time outstanding secured by Liens in
reliance on Section 6.02(i) shall not exceed 12.5% of Consolidated Net Tangible
Assets, determined as of the date of any such sale.

 

SECTION 6.05 Leverage Ratio. The Parent will not permit the Leverage Ratio as of
the last day of any Measurement Period to exceed 3.75 to 1.00.

 

SECTION 6.06 Interest Coverage Ratio. The Parent will not permit the Interest
Coverage Ratio as of the last day of any Measurement Period to be less than 3.25
to 1.00.

 

Article VII

 

Events of Default

 

IfThe occurrence and continuance of any of the following events (shall
constitute an “Events of Default”) shall occur for all purposes under this
Agreement:

 

(a)            the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

(b)            the Borrower or the Parent shall fail to pay any interest on any
Loan or any fee or any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days;

 



 65 

 

 

(c)            any representation or warranty made or deemed made by or on
behalf of any Loan Party in or in connection with any Loan Document shall prove
to have been incorrect in any material respect when made or deemed made;

 

(d)            either the Parent or the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.01(c) or
(e), 5.02 (with respect to the Parent’s or the Borrower’s existence) or 5.07 or
in Article VI;

 

(e)            any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Parent or the Borrower (which notice will be given
at the request of any Lender);

 

(f)            the Parent, the Borrower or any other Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any applicable grace periods);[Reserved];

 

(g)            any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after giving effect to any applicable grace periods) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent, the Borrower or any other Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower or any other
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)            the Parent, the Borrower or any other Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent, the
Borrower or any other Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 



 66 

 

 

(j)            the Parent, the Borrower or any other Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 

(k)            (i) one or more final judgments or orders for the payment of
money in an aggregate amount in excess of $15300,000,000 shall be rendered
against the Parent, the Borrower, any other Subsidiary or any combination
thereof and the same shall remain or any Subsidiary and such judgment(s) or
order(s) shall continue unsatisfied, unvacated, undischarged or unstayed for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Parent, the Borrower or any other Subsidiary to
enforce any such judgment; provided that any such judgments shall only result in
an Event of Default under this clause (k) if and(to the extent that the
aggregate amount of such judgments not covered by a valid and binding policy of
insurance between the defendant and the insurer covering the payment thereof
exceeds $150,000,000 so long as such insurer, which shall be rated at least “A”
by A.M. Best Company,third party insurance as to which the applicable insurer
has been notified of, the claim and has not disputed the claim made for payment
of, the amount of such judgments;coverage), or (ii) any one or more non-monetary
judgments shall be rendered against the Parent or any Subsidiary and such
judgment(s) have, or would reasonably be expected to have a Material Adverse
Effect and, in either case, (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) such judgment or order, by reason
of a pending appeal or otherwise, shall not have been satisfied, vacated,
discharged, stayed or bonded for a period of 30 consecutive days;

 

(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Parent, the Borrower or any other Subsidiary in an
aggregate amount exceeding $150,000,000;occurs which would be reasonably likely
to result in a Material Adverse Effect;

 

(m)            the Parent’s Guarantee of the Obligations purported to be created
under the Guarantee Agreement shall cease to be, or shall be asserted by any
Loan Party not to be, in full force and effect (other than in accordance with
the express terms of any Loan Document); or

 



 67 

 

 

(n)            a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent or the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments (including the Bank of America Commitment), and
thereupon the Commitments (including the Bank of America Commitment) shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Loan Parties
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments
(including the Bank of America Commitment) shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Loan Parties accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Loan Parties.

 

Article VIII

 

The Agents

 

Section 8.01      Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and neither the Parent
nor the Borrower shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

Section 8.02      Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 



 68 

 

 

 

      Section 8.03         Exculpatory Provisions. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:

 



(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any debtor
relief law; and

 

(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and Article VII) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or an Issuing Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

      Section 8.04         Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 



 69 

 

 



      Section 8.05         Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

      Section 8.06         Resignation of Administrative Agent.

 

(a)         The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and the Parent. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent (so long as no Event of Default is continuing) of the Parent (which
consent shall not be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointmentor an independent third-party nationally-recognized agent, selected
by the Borrower in consultation with the Administrative Agent within 310 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required LendersBorrower) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender; provided, further, that in no event shall the
Administrative Agent give notice of resignation prior to the date that is 20
days after the Amendment No. 1 Effective Date. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (e) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Parent and
such Person remove such Person as Administrative Agent and, with the consent (so
long as no Event of Default is continuing) of the Parent (which consent shall
not be unreasonably withheld or delayed), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)         With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than any rights
to indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Parent or the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Loan Party and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

 

(d)        Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as an Issuing Bank. If
Bank of America resigns as an Issuing Bank, it shall retain all the rights,
powers, privileges and duties of an Issuing Bank hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as
Issuing Bank and all LC Exposure with respect thereto, including the right to
require the Lenders to make ABR Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.05(d). Upon the appointment by the
Borrower of a successor Issuing Bank hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank, (b) the retiring Issuing Bank shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 



 70 

 

 



       Section 8.07         Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and each Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

       Section 8.08         No Other Duties, Etc. Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers or Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.

 

       Section 8.09        Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Parent or the
Borrower, that at least one of the following is and will be true:

 

(i)             such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit, the Bank of America Commitment or the
Commitments,

 

(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Bank of America Commitment,
the Commitments and this Agreement,

 



 71 

 

 

(iii)           (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Bank of America Commitment, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Bank of America
Commitment, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Bank of America Commitment, the Commitments and this Agreement, or

 

(iv)           such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)         In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and is Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Parent or the Borrower, that
neither the Administrative Agent nor any of its Affiliates is a fiduciary with
respect to the assets of such Lender involved in the Loans, the Letters of
Credit, the Bank of America Commitment, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

 

As used in this Section:

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 



 72 

 

 

Article IX

 

Miscellaneous

 

Section 9.01         Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)               if to the Parent, the Borrower or Bank of America, N.A., as
Administrative Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 9.01; and

 

(ii)              if to any other Lender or Issuing Bank, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(a)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Parent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(b)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 



 73 

 

 

(c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE PARENT MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE PARENT MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE PARENT MATERIALS OR THE PLATFORM. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Parent, the Borrower, any Lender, any
Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Parent’s, the Borrower’s or the Administrative Agent’s transmission of Parent
Materials or notices through the Platform, any other electronic platform or
electronic messaging service, or through the Internet.

 

(d)           Change of Address, Etc. Each of the Parent, the Borrower, the
Administrative Agent and each Issuing Bank may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Parent, the Borrower, the Administrative Agent and each Issuing Bank.

 

(e)           Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Borrowing Requests and
requests for Letters of Credit) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof; provided that the Administrative Agent,
the Issuing Bank and the Lenders must act reasonably in determining the validity
of any purported notices given by or on behalf of the Borrower. The Loan Parties
shall indemnify the Administrative Agent, each Issuing Bank, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

       Section 9.02         Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 



 74 

 

 

(b)            Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Parent, the Borrower and the Required Lenders or by the
Parent, the Borrower and the Administrative Agent with the consent of the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment (including the Bank of America Commitment) of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment (including the Bank of America
Commitment), without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender or (vi) release the Parent from its Guarantee
under the Guarantee Agreement or limit its liability thereunder, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or an Issuing Bank hereunder without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be. Notwithstanding
the foregoing, (A) no consent with respect to any amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required of
(1) any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
affected by such amendment, waiver or other modification or (2) any Lender that
receives payment in full of the principal of and interest accrued on each Loan
made by, and all other amounts owing to, such Lender or accrued for the account
of such Lender under this Agreement and the other Loan Documents at the time
such amendment, waiver or other modification becomes effective and whose
Commitments terminate by the terms and upon the effectiveness of such amendment,
waiver or other modification, (B) any provision of this Agreement or any other
Loan Document may be amended by an agreement in writing entered into by the
Borrower and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from (x) the Required Lenders stating that the
Required Lenders object to such amendment or (y) any Issuing Bank affected
thereby stating that it objects to such amendment, and (C) this Agreement may be
amended without the consent of the Required Lenders to increase the Total
Commitments pursuant to Section 2.19.

 



      Section 9.03         Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, each Syndication Agent and their respective Affiliates
(including the reasonable fees, charges and disbursements of one outside counsel
(and any local or special counsel where appropriate) and, in connection with a
conflict, one additional counsel per affected party) for the Administrative
Agent and Syndication Agents, collectively, in connection with the syndication
of the credit facilities provided for herein, the preparation and administration
of the Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all out-of-pocket expenses incurred by
the Administrative Agent, any Syndication Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Syndication Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)            The Borrower shall indemnify the Administrative Agent, each
Syndication Agent, each Issuing Bank and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party, the Parent, the Borrower or any Affiliate of the Parent or the Borrower;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, liabilities or
related expenses arising from any non-Tax claim.

 



 75 

 

 

(c)            To the extent that the Borrower fails to pay any amount required
to be paid by it to an Agent or an Issuing Bank under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Administrative Agent or
such Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that (i) the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent or
such Issuing Bank in its capacity as such and (ii) if an Issuing Bank separately
agrees, as contemplated by the last sentence of Section 2.05(f), to be subject
to a standard of care different than that set forth therein, no Lender shall be
liable to such Issuing Bank hereunder for any greater amount than would have
been due if such Issuing Bank had not agreed to such different standard of care.

 

(d)            To the extent permitted by applicable law, neither the Parent nor
the Borrower shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement or
instrument contemplated thereby, the Transactions or the other transactions
contemplated hereby, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(e)            All amounts due under this Section shall be payable promptly
after written demand therefor.

 

       Section 9.04         Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), except that
(i) neither the Parent nor the Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Parent or the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 



 76 

 

 

 

(b)           (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)        the Parent or the Borrower; provided that no consent of the Parent or
the Borrower shall be required for an assignment to a Lender or any Affiliate of
a Lender (other than in respect of any assignment of the Bank of America
Commitment) or, if an Event of Default has occurred and is continuing, any other
assignee (other than in respect of any assignment of the Bank of America
Commitment); provided further that the Parent or the Borrower shall be deemed to
have consented to any such assignment unless either the Parent or the Borrower
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;

 

(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of a Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment or an Affiliate of any such Lender; and

 

(C)         each Issuing Bank; provided that no consent of an Issuing Bank shall
be required for an assignment of a Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment or an
Affiliate of any such Lender.

 

(ii)            Assignments shall be subject to the following additional
conditions:

 

(A)        except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Competitive Loans, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000, unless each of the
Borrower (or the Parent) and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower (or the Parent) shall be required
if an Event of Default has occurred and is continuing;

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not apply to rights in respect
of outstanding Competitive Loans;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)        the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
by Section 2.16(f).

 



 77 

 

 

(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 (subject to the requirements thereof) and
9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Loan Parties, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment
(including the Bank of America Commitment) of, and principal amount (and stated
interest) of the Loans and LC Disbursements owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Loan Parties, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Administrative
Agent, the Borrower, any Issuing Bank and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 



(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee and any tax forms required by
Section 2.16(f), the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(vi)          Notwithstanding anything to the contrary in this Agreement, no
Lender shall assign all or any portion of the Bank of America Commitment without
the prior written consent (such consent not to be unreasonably withheld or
delayed) of the Borrower.

 



 78 

 

 

(c)           Any Lender may, without the consent of the Loan Parties, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment (including the Bank of America Commitment) and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Loan Parties,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Loan Parties agree that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.17 and 2.18 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.14 or 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, the Bank of America Commitment,
Loans, Letters of Credit or its other obligations under any Loan Document)
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as such) shall have any obligation to
maintain a Participant Register.

 



(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 



 79 

 

 

(e)           Notwithstanding the foregoing, no assignment or participation
shall be made to (i) a natural person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
person), (ii) the Borrower or (iii) any Affiliate of the Borrower.

 

Section 9.05       Survival.   All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and thereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

 

Section 9.06       Counterparts; Integration; Effectiveness.   This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, any separate letter agreements with respect to fees payable to
the Administrative Agent, Lender or Issuing Bank and the provisions of the
commitment letter dated April 10, 2019, among the Borrower, Bank of America,
N.A., Credit Suisse AG, Fifth Third Bank, U.S. Bank National Association, Wells
Fargo Bank, National Association and certain of their respective Affiliates that
are acting as arrangers and bookrunners in respect of the credit facility under
this Agreement (to the extent such provisions expressly survive the termination
of such commitment letter) constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 



 80 

 

 

Section 9.07       Severability.   Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08       Right of Setoff.   If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the obligations of such Loan Party now or hereafter
existing under any Loan Document held by such Lender, irrespective of whether or
not such Lender shall have made any demand under any Loan Document and although
such obligations may be unmatured or are owed to a branch, office or Affiliate
of such Lender different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 



Section 9.09       Governing Law; Jurisdiction; Consent to Service of Process.
  (a) This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

 

(b)           Each of the Parent and the Borrower hereby irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Bank, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Parent, the Borrower or
their respective properties in the courts of any jurisdiction.

 



 81 

 

 

(c)           Each of the Parent and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

Section 9.10       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 



Section 9.11       Headings.   Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12       Confidentiality.   Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees, third party service
providers and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Parent or the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Parent or the
Borrower. For the purposes of this Section, “Information” means all information
received from the Parent or the Borrower relating to the Parent or the Borrower
or their respective businesses, other than (A) any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Parent or the Borrower and
(B) information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 



 82 

 

 

Section 9.13       Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 



Section 9.14       Patriot Act. Each Lender hereby notifies the Loan Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Act.

 

Section 9.15       Conversion of Currencies.  (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum due under this
Agreement in dollars into another currency, the parties hereto agree, to the
fullest extent that they may legally and effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase dollars with such other
currency in New York, New York, on the Business Day immediately preceding the
day on which final judgment is given.

 



 83 

 

 

(b)           The obligations of the Borrower in respect of any sum due to the
Administrative Agent, any Lender or any Issuing Bank hereunder in dollars shall,
to the extent permitted by applicable law, notwithstanding any judgment in a
currency other than dollars, be discharged only to the extent that on the
Business Day following receipt of any sum adjudged to be so due in the judgment
currency, the Administrative Agent, such Lender or such Issuing Bank may in
accordance with normal banking procedures purchase dollars in the amount
originally due to the Administrative Agent, such Lender or such Issuing Bank
with the judgment currency. If the amount of dollars so purchased is less than
the sum originally due to the Administrative Agent, such Lender or such Issuing
Bank, the Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent, such Lender or such Issuing
Bank against the resulting loss.

 

Section 9.16       No Fiduciary Duty.   The Administrative Agent, each Lender
and their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their affiliates. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Loan Party, its stockholders or its
affiliates, on the other. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, stockholders, creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.

 



Section 9.17       Non-Public Information.  (a) Each Lender acknowledges that
all materials and/or information provided by or on behalf of the Parent or the
Borrower hereunder (collectively, “Parent Materials”), including requests for
waivers and amendments, furnished by the Parent or the Borrower or information
furnished by the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Parent, the Borrower and
the Administrative Agent that (i) it has developed compliance procedures
regarding the use of MNPI and that it will handle MNPI in accordance with such
procedures and applicable law, including Federal, state and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.

 



 84 

 

 

(b)           Each of the Parent, the Borrower and each Lender acknowledges
that, if information furnished by the Parent or the Borrower pursuant to or in
connection with this Agreement is being distributed by the Administrative Agent
through IntraLinks/IntraAgency, SyndTrak or another website or other information
platform (the “Platform”), (i) the Administrative Agent may post any information
that such Borrower has indicated as containing MNPI solely on that portion of
the Platform designated for Private Side Lender Representatives and (ii) if the
Parent or the Borrower has not indicated whether any information furnished by it
pursuant to or in connection with this Agreement contains MNPI, the
Administrative Agent shall post such information solely on that portion of the
Platform designated for Private Side Lender Representatives.

 

(c)           The Parent and the Borrower agree to specify whether any
information furnished by such entity to any of the Administrative Agent pursuant
to, or in connection with, this Agreement contains MNPI.

 

Section 9.18       Acknowledgement and Consent to Bail-In of EEAAffected
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among the
parties hereto, each party hereto acknowledges that any liability of any
EEAAffected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an EEAthe applicable Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an
EEAthe applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 



(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEAAffected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

 

Section 9.19       Waiver of Notice of Termination Under Existing Credit
Agreement.   Each Lender that is a “Lender” under (and as defined in) the
Existing Credit Agreement hereby waives any requirement under the Existing
Credit Agreement that notice be given prior to the prepayment of loans or
termination of commitments thereunder; provided that such commitments are
terminated by notice to the paying agent under the Existing Credit Agreement on
the Effective Date.

 



 85 

 

 

Section 9.20       Conflict with Loan Documents.  In the event of any conflict
between the terms of this Agreement and the terms of any other Loan Document,
the terms of this Agreement shall control.

 

Section 9.21       Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Borrowing Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

Section 9.22      Acknowledgement Regarding Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 



 86 

 

 



(a)            In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

[Remainder of page intentionally left blank]

 

 87 

 